NOTICE
1273240
                                                               01-15-00103-CR
                                          NO. 74208

THE STATE OF TEXAS                                IN THE 149TH DISTRICT COURT

VS.                                               OF               FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
BRODRICK MICHAEL JAMES                        BRAZORIA COUNTY, TEXAS
                                                            2/2/2015 11:55:30 AM
                          NOTICE    OF ASSIGNMENT ON APPEAL CHRISTOPHER A. PRINE
                                                                    Clerk

          ON THE 28TH day of JANUARY, 2015, the defendant in the above styled and
numbered cause excepted to the order of the Court in said cause and gave Notice of Appeal to
the Court of Appeals, FIRST Judicial District.

Date of Judgment or Other Order Appealed From: 1/28/15

Date of Sentencing: 1/28/15

Name of Trial Court Judge:    TERRI HOLDER

Name of Court Reporter:       ROBIN RIOS

Name and Address of Defense Attorney on Appeal:
                           KEITH ALLEN (APPOINTED)
                           2360 CR 94, SUITE 106
                           PEARLAND, TEXAS 77584

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?       YES

Motion for New Trial Filed? NO

Appeal Bond: NO        Date N/A

Offense and Punishment: DELIVERY OF A CONTROLLED SUBSTANCE - ENHANCED;
FORTY FIVE (45) YEARS

                                            RHONDA BARCHAK, District Clerk


                                            By /S/ KATHLEEN MCDOUGALD
                                                         Deputy